Case: 18-60876      Document: 00515246630         Page: 1    Date Filed: 12/23/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 18-60876
                                                                            FILED
                                                                    December 23, 2019
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
JUAN FRANCISCO RODRIGUEZ-TEYES,

                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A078 309 248


Before BENAVIDES, DENNIS, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Juan Francisco Rodriguez-Teyes, a native and citizen of El Salvador,
petitions this court for review of the decision of the Board of Immigration
Appeals (BIA) denying his motion to reopen immigration proceedings and
dismissing his appeal of the denial by the Immigration Judge (IJ) of his motion
to reopen Rodriguez-Teyes’s immigration proceedings based on changed
country conditions.        Rodriguez-Teyes argues that the BIA erroneously


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60876       Document: 00515246630   Page: 2   Date Filed: 12/23/2019


                                  No. 18-60876

concluded that the IJ had jurisdiction over his case despite a defective Notice
to Appear (NTA).      He also alleges that the BIA and IJ erred in their
determinations that he was not entitled to a motion to reopen based upon
changed country conditions in El Salvador, specifically a well-founded fear of
religious persecution.
      We review the order of the BIA and will consider the underlying decision
of the IJ only if it influenced the determination of the BIA. Mikhael v. I.N.S.,
115 F.3d 299, 302 (5th Cir. 1997). Because in this case the BIA’s decision was
influenced by that of the IJ, the IJ’s decision must be considered. See id.
      Relying on Pereira v. Sessions, 138 S. Ct. 2105 (2018), and what he claims
was a defective NTA, Rodriguez-Teyes argues that his motions to reopen
should have been granted because the IJ never acquired jurisdiction over his
case. However, this argument is unavailing as we have rejected an argument
that Pereira applies in a case involving a motion to reopen. See Mauricio-
Benitez v. Sessions, 908 F.3d 144, 148 n.1 (5th Cir. 2018), cert. denied, 139 S.
Ct. 2767 (U.S. 2019); see also Pierre-Paul v. Barr, 930 F.3d 684, 688-90 (5th
Cir. 2019).
      Rodriguez-Teyes argues that the IJ erred in not considering his claim of
religious persecution because he presented the argument in his motion to
reopen filed with the IJ. However, we will not consider the claim because it is
unexhausted. See Omari v. Holder, 562 F.3d 314, 320-21 (5th Cir. 2009).
Rodriguez also claims he is entitled to a reopening of his case because of his
membership in particular social groups and the rise in gang violence in El
Salvador. However, he does not address the reasons given by the IJ and the
BIA for rejecting these claims. Therefore, he has waived any argument that
the BIA erred in denying these claims. See Sharma v. Holder, 729 F.3d 407,
411 n.1 (5th Cir. 2013). Finally, to the extent Rodriguez-Teyes challenges the



                                        2
    Case: 18-60876      Document: 00515246630   Page: 3   Date Filed: 12/23/2019


                                 No. 18-60876

denial of his motion to reopen sua sponte, we lack jurisdiction to address the
BIA’s decision that Rodriguez-Teyes was not entitled to sua sponte reopening
of his immigration proceedings. See Enriquez-Alvarado v. Ashcroft, 371 F.3d
246, 248-50 (5th Cir. 2004), overruled on other grounds by Mata v. Lynch, 135
S. Ct. 2150, 2155-56 (2015).
      The petition for review is DENIED IN PART and DISMISSED IN PART
for lack of jurisdiction.




                                       3